 

\DQO---]G\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-01464-JLR Document 26-1 Fi|ecl 02/05/19 Page l of l

THE HONORABLE JAMES L. ROBART

IN THE UNITED sTATES DisTRlcT COURT
FOR THE WESTERN DISTRICT 0F WASHINGTON

AT SEATTLE
091 2139 B-C- LTD`-, €l` all . CIVIL ACTION N0. 2:18-cv-1464-JLR
Plain'€iffs» [JZM] oRDER To PERMIT
AMENDMENT '1‘0 I)EFENDANTS’
V- INVALIDITY CONTENTIONS

PION USA INC" et al" Noted on Motion Calendar:

Defendants. Febl'“ary 51 2019

 

 

 

 

For the reasons set forth in the Stipulated Motion to Amend Defendants’ Preliminary
Invalidity -Contentions, the Cc)urt hereby GR-ANTS the motion.

®@~1{1 1113 1321 113 09 mw 2212

 
  
 

@<QM<

IQQHonor ble James L. Robart
United Stat` s District Ju'dge

DORSEY & WH!TNI\:Y LLP
PROPOSED ORDER ~ l CC>LUMHI»\ erlm

?ul 1*11=‘11{ Avanm, SuTrF. 6| 00
_; - .. - R SKA'r'rLS,WA 93104-7041
2 18 cv 1464 JL mem (206) 901-asch
FAx: (206) 903-8820

 

 

